Citation Nr: 0424100	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.C., D.T., B.F., and R.R.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1958 to October 
1961, from December 1963 to August 1964, and from November 
1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a competency determination by the Fargo, North 
Dakota, Regional Office (RO) of VA.  Although a conservator 
has been appointed for the appellant, the conservator is not 
prosecuting this appeal.  

This appeal was last denied by the Board in May 2002.  
Subsequently, an appeal (the second in this case) was 
initiated to the U. S. Court of Appeals for Veterans Claims 
(Court).  In August 2003, the Court granted a joint motion of 
the parties, vacated the May 2002 Board decision, and 
remanded the matter to the Board for action consistent with 
the joint parties.  


REMAND

In the joint motion, the parties agreed that the current 
evidentiary record is unclear on whether the Veterans Service 
Center Manager (VSCM, formerly the Adjudication Officer or 
the Veterans Service Officer (VSO) of jurisdiction) has 
"developed information as to the beneficiary's social, 
economic and industrial adjustment" as required by 38 C.F.R. 
§ 3.353(b)(2).  See also Coleman v. Brown, 5 Vet. App. 371, 
374 (1993) (failure to include the VSO in the process of 
determining whether the veteran was competent is reversible 
error; the VSO is intended to play an integral role in 
developing the evidence relating to the veteran's ability to 
handle his affairs.).  In particular, the Joint Motion for 
Remand of this appeal notes the absence of any evidence that 
the VSCM participated in any of the personal hearings held in 
this case.  It does not appear to the Board that either 
38 C.F.R. § 3.353, M21-1, Part IV, Chapter 17, Subchapter II 
on Incompetency, or any other relevant legal authority, 
requires the personal participation of the VSCM in a VA 
competency hearing; however, the appropriate degree of 
participation by the VSCM, especially in obtaining and 
assembling evidence of the veteran's "social, economic and 
industrial adjustment," needs to be documented in the record 
of this appeal.  Unfortunately, in order to obtain this 
information, it will be necessary to once again remand the 
appeal, which has already been pending before the Board since 
1996.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking restoration of 
competency for VA purposes, to include 
notice that he should submit any 
pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The VSCM should next review the 
extensive evidentiary record and 
determine whether additional evidence of 
the appellant's "social, economic and 
industrial adjustment" is required in 
order to determine the appellant's 
competency for VA purposes.  If so, the 
VSCM should develop this information 
pursuant to 38 C.F.R. § 3.353(b)(2).  If 
not, the VSCM should, by memorandum to be 
incorporated into the claims file, set 
forth the prior participation of the 
VSCM, Adjudication Officer, or VSO of 
jurisdiction in the development of the 
current evidentiary record in 
satisfaction of the requirements of 
38 C.F.R. § 3.353(b)(2).  

5.  After all indicated development has 
been completed, the VSCM should determine 
whether the evidence indicates that the 
appellant may be capable of administering 
VA funds payable to him without 
limitation; and, if so, refer that 
evidence to the rating agency with a 
statement of his findings, as set forth 
in 38 C.F.R. § 3.353(b)(3).  

6.  The RO should next readjudicate the 
current claim on a de novo basis without 
reference to prior adjudications since 
1994.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




